TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00259-CR







Anthony Joseph, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT


NO. A-94-0266-S, HONORABLE BARBARA WALTHER, JUDGE PRESIDING







PER CURIAM

This is an appeal from a judgment of conviction for possession of cocaine.  Sentence was
imposed on January 29, 1998.  There was a timely motion for new trial.  The deadline for perfecting appeal
was therefore April 29, 1998.  Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on April 30.  No
extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  There is no indication
that notice of appeal was properly mailed to the district clerk within the time prescribed by rule 26.2(a). 
Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Olivo v. State, 918 S.W.2d 519,
523 (Tex. Crim. App. 1996).  But see Williams v. State, 957 S.W.2d 949 (Tex. App.--Austin 1997,
no pet.) (asking that Olivo be reexamined).

The appeal is dismissed.


Before Justices Powers, Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  June 4, 1998

Do Not Publish